DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0367046 to Papasakellariou in view of US Pub. 2019/0141691 to Kwon et al. (hereinafter Kwon).

In regard claim 1, Papasakellariou teaches or discloses a terminal (see paragraphs [0259] and [0267], UE) comprising:
a receiver that receives a downlink shared channel that is scheduled by at least one of first downlink control information (DCI) and second downlink control information (DCI) (see paragraphs [0259] and [0267], a first DCI format can schedule a UE to receive in a first slot a first PDSCH within the first DL BW and the first DCI format or a second DCI format, transmitted after the first DCI format, can schedule the UE to receive in a second slot, after the first slot, a second PDSCH within the second DL BW. The UE detects a first DCI format conveyed by the PDCCH that schedules a PDSCH over a DL BW within the first DL BW 2630. The UE detects a second DCI format conveyed by a PDCCH received within the first DL BW in a second slot 2650 following the first slot where the DCI format schedules a DL data reception over a third DL BW 2660 that is within the second DL BW);
a processor that controls receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI (see paragraph [0081] and [0184], the controller/processor 225 is capable of encode a second DCI format according to a number of candidate locations in a set of time and/or frequency resources. The first DCI format includes a field indicating scaling information for the number of the candidate locations. Mapping of a PDSCH transmission to time/frequency resources in a slot can be according to a CSI-RS transmission configuration as indicated by DCI format A. An exception can be when a UE detects a unicast DCI format scheduling a respective PDSCH transmission and indicating a mapping to time/frequency resources).
Papasakellariou may not explicitly teach or disclose a transmission configuration indicator (TCI) included in the first DCI.
However, Kwon teaches or discloses a transmission configuration indicator (TCI) included in the first DCI (see paragraphs [0012], and [0192], the UE may receive a first DCI that schedules a first data frame on a first PDSCH, where the first DCI includes a TCI field set to a first value).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify transmission PDCCH in a communication system  of Papasakellariou by including a transmission configuration indicator (TCI) included in the first DCI suggested by Kwon. This modification would provide to reduce the signaling overhead associated with updating channel status information thereby improve communication system performance read on paragraph [0029].

In regard claim 6, Papasakellariou teaches or discloses a radio communication method performed by a terminal (see paragraphs [0259] and [0267], UE), the radio communication method comprising:
receiving a downlink shared channel that is scheduled by at least one of first downlink control information (DCI) and second downlink control information (DCI) (see paragraphs [0259] and [0267], a first DCI format can schedule a UE to receive in a first slot a first PDSCH within the first DL BW and the first DCI format or a second DCI format, transmitted after the first DCI format, can schedule the UE to receive in a second slot, after the first slot, a second PDSCH within the second DL BW. The UE detects a first DCI format conveyed by the PDCCH that schedules a PDSCH over a DL BW within the first DL BW 2630. The UE detects a second DCI format conveyed by a PDCCH received within the first DL BW in a second slot 2650 following the first slot where the DCI format schedules a DL data reception over a third DL BW 2660 that is within the second DL BW); and
controlling receipt of at least one of the second DCI and the downlink shared channel, based on a state of a transmission configuration indicator (TCI) included in the first DCI (see paragraph [0081] and [0184], the controller/processor 225 is capable of encode a second DCI format according to a number of candidate locations in a set of time and/or frequency resources. The first DCI format includes a field indicating scaling information for the number of the candidate locations. Mapping of a PDSCH transmission to time/frequency resources in a slot can be according to a CSI-RS transmission configuration as indicated by DCI format A. An exception can be when a UE detects a unicast DCI format scheduling a respective PDSCH transmission and indicating a mapping to time/frequency resources).
Papasakellariou may not explicitly teach or disclose a transmission configuration indicator (TCI) included in the first DCI.
However, Kwon teaches or discloses a transmission configuration indicator (TCI) included in the first DCI (see paragraphs [0012], [0192], the UE may receive a first DCI that schedules a first data frame on a first PDSCH, where the first DCI includes a TCI field set to a first value).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify transmission PDCCH in a communication system  of Papasakellariou by including a transmission configuration indicator (TCI) included in the first DCI suggested by Kwon. This modification would provide to reduce the signaling overhead associated with updating channel status information thereby improve communication system performance read on paragraph [0029].

Allowable Subject Matter
Claims 2-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 10/03/2022



/PHIRIN SAM/Primary Examiner, Art Unit 2476